Citation Nr: 0422876	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  99-06 650A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for a right knee disability characterized as 
right total knee replacement. 


REPRESENTATION

Appellant represented by:	Kathleen Pirri, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active service from May 1960 to May 
1963.

The case came originally before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  The case was subsequently 
transferred to the RO in Fort Harrison, Montana.  

In this respect, an August 1998 rating decision granted the 
veteran's claim for service connection for traumatic 
synovitis of the right knee, and denied his claim of service 
connection for a low back disorder.  As the veteran disagreed 
with he RO's findings, he perfected his appeal via an April 
1999 substantive appeal.  The veteran presented testimony in 
July 1999 during a hearing on appeal at the RO before a 
hearing officer.  A copy of the hearing transcript issued 
following the hearing is of record.   

Following a September 2001 remand to the RO for additional 
development, the Board issued a decision in October 2002 
regarding the veteran's claims.  The October 2002 Board 
decision denied the veteran's claim of service connection for 
a low back disorder, but granted a 30 percent disability 
rating for the right knee disability effective the original 
date of claim in February 1998, including intermittent 
periods of temporary total disability evaluations due to 
hospitalization.

The appellant appealed the October 2002 Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  Following an October 2003 Joint Motion for Partial 
Remand (Joint Motion), an October 2003 Court decision vacated 
and remanded the October 2002 Board decision.  At present, 
the appellant's case is once again before the Board for 
appellate review.  However, as additional development is 
necessary prior to the Board's re-adjudication of the issues 
on appeal, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.

Lastly, in October 2003, the veteran requested that his 
claims folder be transferred to the RO located in Muskogee, 
Oklahoma.  


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issues on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002).  

In this respect, pursuant to the Court's instructions in the 
October 2003 Order, the veteran should be scheduled for 
additional VA medical examinations in order to evaluate the 
disabilities at issue.  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Accordingly, in order to afford the veteran 
due process of law, the veteran should be scheduled to 
undergo additional VA examinations.

Additionally, the RO should assist the appellant in obtaining 
any additional available VA and private medical records that 
may be identified as relevant to the service-connected right 
knee disability and the claimed low back disorder.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2003)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant: (1) about the 
information and evidence not of record 
that is necessary to substantiate 
entitlement to service connection for a 
back disability and an initial disability 
evaluation in excess of 30 percent for a 
right knee disability; and (2) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him since 
discharge from service to the present, 
and who possess records relevant to the 
claimed low back disorder and from March 
2000 for his service-connected right knee 
disability.  Provide the veteran with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims files.  When the veteran 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the veteran that adjudication of 
the claims will be continued without 
these records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.  
Furthermore, the veteran should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the veteran in substantiating 
the claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

3.  The RO should request that the 
veteran provide information as to the 
dates of any treatment at any VA Medical 
Center (VAMC) since his discharge from 
service to the present relevant to the 
claimed low back disorder and from August 
2003 for the service-connected right knee 
disability.  All identified treatment 
records from any reported VAMC not 
already contained within the claims files 
should be obtained and associated with 
the claims files.  If the search for the 
above records has negative results, the 
claims files must be properly documented 
with information obtained from the VA 
facility(ies).  Furthermore, the veteran 
should be specifically informed as to 
what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating the claims.  
Per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facilities for the veteran to be 
afforded the following examinations:

a)  Pursuant to the Court's 
instructions in the October 2003 Court 
Order and the October 2003 Joint 
Motion, the veteran should be scheduled 
for a VA orthopedic examination during 
a flare-up period to identify his level 
of impairment resulting from the 
service-connected right knee 
disability.  The claims folders must be 
made available to the examiner for 
review before the examination.  The 
examiner must indicate in the 
examination report that the veteran's 
claims folder was reviewed prior to the 
examination.  All tests and studies 
deemed helpful by the examiner should 
be conducted in conjunction with the 
examination.  All necessary tests and 
studies should be conducted in order to 
assess the current status of the 
service-connected right knee 
disability, including 1) x-rays studies 
and 2) range of motion studies (with 
specific measurements expressed in 
degrees).  Following a review of the 
veteran's medical records and history, 
the examiner(s) should discuss all 
relevant medical evidence/findings 
regarding the service-connected right 
knee disability.  The examiner must 
proffer an opinion as to the specific 
extent and severity of the appellant's 
disability, to include a complete and 
detailed discussion of all functional 
limitations associated with this 
disability, including precipitating and 
aggravating factors (i.e., movement and 
activity), effectiveness of any pain 
medication or other treatment for 
relief of pain, functional restrictions 
from pain on motion, the effect the 
disability has upon daily activities, 
and the degree of functional loss of 
the affected parts, if any, due to 
flare-ups, fatigability, 
incoordination, weakness, and pain on 
movements.  The examiner should further 
address the extent of functional 
impairment attributable to any reported 
pain.  

Furthermore, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected right knee disability 
has, if any, on his earning capacity.  
The examiner should render an opinion as 
to whether this disability alone has 
caused marked interference with the 
veteran's employment, or the need for 
frequent periods of hospitalization.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected right knee 
disability, in correlation with the 
applicable diagnostic criteria set forth 
in the VA Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2003).  The medical specialist(s) 
must address the degree of severity and 
medical findings that specifically 
correspond to the criteria listed in the 
Rating Schedule for arthritis (Diagnostic 
Codes 5003 and 5010), synovitis 
(Diagnostic Code (DC) 5020), knee 
replacement (DC 5055), recurrent 
subluxation or lateral instability (DC 
5257), leg limitation of flexion (DC 
5260), and leg limitation of extension 
(DC 5261).

b)  Pursuant to the Court's 
instructions in the October 2003 Court 
Order and the October 2003 Joint 
Motion, the veteran should be scheduled 
for a VA orthopedic examination to 
evaluate the nature, severity, and 
etiology of the claimed low back 
disorder.  If no such disorder is found 
by the examiner, the examiner should so 
indicate.  The claims folders must be 
made available to the examiner for 
review before the examination.  The 
examiner must indicate in the 
examination report that the veteran's 
claims folder was reviewed prior to the 
examination.  All tests and studies 
deemed helpful by the examiner should 
be conducted in conjunction with the 
examination.  The examiner should 
review all of the veteran's medical 
records and history, including the in-
service and post-service medical 
records.  Following an examination of 
the veteran and a review of his medical 
records and history, the VA specialist 
should render an opinion as to whether 
it is at least as likely as not that 
the currently claimed low back disorder 
was incurred in or became manifest 
during active service or to a 
compensable degree within a one year 
period of his discharge from active 
service, or is otherwise related to his 
active service.  Additionally, the VA 
specialist should render an opinion as 
to whether it is at least as likely as 
not that the currently claimed low back 
disorder became manifest more than one 
year after the veteran's discharge from 
service, and/or is related to any post-
service event(s), injuries or diseases, 
including the aging process or any 
post-service behaviors/habits.  If the 
etiology of the claimed low back 
disorder is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the claimed 
disorder.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

5.  The veteran should be given 
adequate notice of the requested 
examinations, which includes advising 
him of the consequences of his failure 
to report to the examinations.  If he 
fails to report to the examinations, 
this fact should be noted in the claims 
folders and a copy of the scheduling of 
examination notification or refusal to 
report notice, whichever is applicable, 
should be obtained by the RO and 
associated with the claims folders.

6.  Thereafter, the RO must review the 
claims folders and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination reports are deficient 
in any manner or fail to include adequate 
responses to the specific clinical 
findings/opinions requested, they must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After completion of the above, the RO 
should readjudicate the appellant's 
claims seeking entitlement to service 
connection for a low back disorder, and 
to an increased initial disability 
evaluation for a right knee disability 
characterized as right total knee 
replacement.  Upon consideration of the 
claim for an increased initial rating of 
the right knee, the RO must specifically 
consider the criteria listed in the 
Rating Schedule for arthritis (Diagnostic 
Codes 5003 and 5010), synovitis 
(Diagnostic Code (DC) 5020), knee 
replacement (DC 5055), recurrent 
subluxation or lateral instability (DC 
5257), leg limitation of flexion (DC 
5260), and leg limitation of extension 
(DC 5261).  In addition, the RO should 
take into consideration 38 C.F.R. §§ 
4.14, 4.40, 4.45, 4.59, and the holdings 
in DeLuca v. Brown, 8 Vet. App. 202, 204-
7 (1995) and Fenderson v. West, 12 Vet. 
App. 119 (1999).  

8.  If the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



